UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
RAMIRET B. DAVIS,
Petitioner,
Vv. Case No: 6:17-cv-1477-Orl-28GJK

UNITED STATES OF AMERICA,

Respondent.
/

ORDER

This cause comes before the Court on review of the case file.

On October 8, 2019, the Court ordered that, within thirty days, “each party shall
file a status report updating the Court on the status of the case and advising the Court
how to proceed. If either party believes the Court should continue the stay, an
explanation shall be provided.” (Doc. 8 at 1-2.) On November 13, 2019, the Court granted
the parties’ joint motion for extension of time to file the status report and granted the
withdrawal of one of Petitioner’s counsel of record. (Doc. 11.) The Court subsequently
granted leave for Petitioner’s remaining counsel to withdraw. (Doc. 13 at 1.) Petitioner
was “cautioned that, although he is proceeding pro se, he is subject to the relevant law
and rules of court, and his failure to comply could result in sanctions, including the
dismissal of his claims.” (Id.at 1-2.)

The parties’ extended deadline has now passed and neither party has filed the

ordered status report. Upon consideration of the circumstances, including the
withdrawal of Petitioner’s counsel, it is ORDERED that the parties have THIRTY (30)
DAYS from the date of this Order to file the status reports in compliance with the Court's
October 8, 2019 Order (Doc. 8.) The parties’ failure to comply may result in sanctions,
including but not limited to the reopening or dismissal of the case.

t
DONE and ORDERED in Orlando, Penta January _/ & 7 2020.

|
te ( ——— =
JOHN ANTOON I
UNITED STATES DISTRICT JUDGE

Copies furnished to:
Counsel of Record

Unrepresented Parties
OrlP-4 1/15
